 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Stephanie George

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00392-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                             REVOCATION OF PRETRIAL
13          v.
                                                                 RELEASE HEARING
14   STEPHANIE GEORGE,                                             (Second Request)

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Robert Knief, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Stephanie George, that
21   the Revocation of Pretrial Release Hearing currently scheduled on January 10, 2020 at 10:00
22   a.m., be vacated and continued to a date and time convenient to the Court, but no sooner than
23   thirty (30) days.
24          This Stipulation is entered into for the following reasons:
25          1.      Ms. George’s tentative discharge date from inpatient rehabilitation is the week
26   of January 20th.
 1          2.      The defendant is in inpatient rehabilitation and agrees with the need for the
 2   continuance.
 3          3.      The parties agree to the continuance.
 4          This is the second request for a continuance of the revocation of pretrial release hearing.
 5          DATED this 7th day of January, 2020.
 6
 7    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 8
 9      /s/ Margaret W. Lambrose                        /s/ Robert Knief
      By_____________________________                 By_____________________________
10    MARGARET W. LAMBROSE                            ROBERT KNIEF
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-mj-00392-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     STEPHANIE GEORGE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation of pretrial release hearing currently

11   scheduled for Friday, January 10, 2020 at 10:00 a.m., be vacated and continued to

12   ________________
     February 11, 2020,atat
                          the10:00
                              hour of ___:___ __.m.; or to a time and date convenient to the court.
                                   a.m.
13                     7th day of January, 2020.
           DATED this ___

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
